Citation Nr: 0843691	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asthma.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 
1984 to July 1984.  She had additional periods of reserve 
duty until December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied 
service connection for asthma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has had a name change since her initial 
entrance into service.  The May 2006 memorandum regarding the 
finding of unavailability of active duty service records, 
March 2006 records request, and June 2005 records request do 
not reflect a search under the appellant's changed name since 
her initial entrance into service.  All names the appellant 
has been "also known as" must be searched and any records 
obtained should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:  

1.  An appropriate official a the RO 
should search for the appellant's 
personnel and service medical records 
using her social security number as well 
as the names she was also known as; CDB, 
CDM, and CDMB.  Search for the records 
electronically and by mailing a records 
request letter to her reserve unit by 
using all names the appellant was "also 
known as".  All records received from the 
searches, as well as documentation of the 
searches, should be associated with the 
claims folder.  

2.  Re-adjudicate the claim for service 
connection for asthma.  If the decision 
remains in any way adverse to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

